Case: 1:12-cr-00272-JG Doc #: 81 Filed: 12/29/20 1 of 1. PageID #: 755


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                           :
UNITED STATES OF AMERICA,                  :                 CASE NO. 1:12-cr-272
                                           :
            Plaintiff,                     :                 ORDER
                                           :                 [Resolving Doc. 79]
vs.                                        :
                                           :
RAYMOND M. BINNEY,                         :
                                           :
            Defendant.                     :
                                           :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        On November 23, 2020, 1 Defendant Raymond Binney moved for reconsideration of

this Court’s October 22, 2020 order 2 denying his 18 U.S.C. § 3582(c) compassionate release

motion. 3 But Binney filed a Notice of Appeal from the same order a month earlier on

October 23, 2020. 4 This Court therefore lacks jurisdiction over Binney’s reconsideration

motion. 5 The Court accordingly DENIES Binney’s motion under Federal Rule of Criminal

Procedure 37(a)(2). 6

IT IS SO ORDERED.

Dated: December 29, 2020                                s/         James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE

        1
          Doc. 79.
        2
          Doc. 77.
        3
          Doc. 66.
        4
          Doc. 78.
        5
         United States v. Young, 847 F.3d 328, 360 (6th Cir. 2017) (citing Griggs v. Provident Consumer
Discount Co., 459 U.S. 56, 58 (1982)). Even if Binney’s reconsideration motion is construed as a Federal Rule
of Criminal Procedure 35(a) motion, it is untimely because it was not made within 14 days of the Court’s
October 22, 2020 order denying Binney compassionate release. This Court therefore does not retain
jurisdiction notwithstanding Binney’s appeal under Federal Rule of Appellate Procedure 4(b)(5). United States
v. Rincon, 477 F. App’x 391, 393 (7th Cir. 2012).
          6
            The Court notes that the Sixth Circuit has denied Binney’s motion to hold his appeal in abeyance
until this Court rules on his reconsideration motion. Case No. 20-4131, Doc. 13 (6th Cir. Nov. 19, 2020).
